     Case 3:18-cv-00150-MMD-CLB Document 40 Filed 04/15/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     TERON FRANKLIN,                                   Case No. 3:18-cv-00150-MMD-CBC

7                                       Petitioner,                    ORDER
             v.
8
      TIMOTHY FILSON, et al.,
9
                                    Respondents.
10

11          Petitioner Teron Franklin’s petition for a writ of habeas corpus is before the Court

12   on his unopposed motion for extension of time. (ECF No. 39.) The Court finds good cause

13   exists to grant the motion.

14          It is therefore ordered that Petitioner’s first motion for extension of time to file a

15   reply in support of the petition (ECF No. 39) is granted. Petitioner must file his reply on or

16   before July 6, 2020.

17          DATED THIS 15th day of April 2020.
18

19
20                                                     MIRANDA M. DU, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
21

22

23

24

25

26
27

28
